Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is entered into as of this 5th
day of December, 2013 (“Effective Date”) by and among CEDARS-SINAI MEDICAL
CENTER, a California nonprofit public benefit corporation (“CSMC”), with offices
at 8700 Beverly Boulevard, Los Angeles, California 90048-1865, SYNTHETIC
BIOLOGICS, INC., a Nevada corporation, with offices at 155 Gibbs Street, Suite
412, Rockville, Maryland 20850 (“Synthetic”), and SYNTHETIC BIOMICS, INC., a
Nevada corporation with offices at 155 Gibbs Street, Suite 412, Rockville,
Maryland 2085 which is a majority-owned subsidiary of Synthetic (the
“Licensee”).

 

RECITALS

 

A.           CSMC owns and/or is entitled to grant license rights with respect
to certain Patent Rights and Technical Information (as defined below) invented
or developed in connection with research performed at CSMC’s Gastrointestinal
Motility Program and Laboratory and CSMC’s Division of Endocrinology, Diabetes
and Metabolism under the direction of Mark Pimentel, M.D., Henry Lin, M.D.,
Christopher Chang, M.D., and Ruchi Mathur, M.D. (hereinafter collectively
referred to as the “Inventors”).

 

B.           CSMC desires to have the Patent Rights and the Technical
Information developed, used and commercialized in the Field of Use (as defined
below) by Licensee, and Licensee desires to obtain an exclusive, worldwide
license to conduct research in the Field of Use, and to develop, manufacture,
use and sell Licensed Products and Licensed Technology Products (as defined
below) in the Field of Use, using the Patent Rights and Technical Information in
accordance with the terms of this Agreement. Other than the rights expressly
granted by CSMC hereunder within the Field of Use, Licensee acknowledges that
CSMC shall retain all other rights with respect to the Patent Rights and the
Technical Information.

 

C.           CSMC and Licensee intend that the execution, delivery and
performance of this Agreement by each party, and the consummation of the
transactions contemplated hereunder, shall not at any time threaten CSMC’s
tax-exempt status under Section 501(c)(3) of the Internal Revenue Code and
Section 23701d of the California Revenue and Taxation Code, or cause CSMC to be
in default under any of CSMC’s issued and outstanding tax-exempt bonds.

 

Now, Therefore, in consideration of the mutual covenants and premises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.          Definitions

 

1.1           “Affiliate” or “Affiliates” shall mean any corporation, person or
entity, which controls, is controlled by, or is under common control with, a
party to this Agreement without regard to stock or other equity ownership. For
purposes hereof, the terms “control” and “controls” mean the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a corporation, person or entity, whether through the ownership of
voting securities, by contract or otherwise.

 



 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

 

1.2           “Confidential Information” shall mean any confidential or
proprietary information furnished by one party (the “Disclosing Party”) to the
other parties (the “Receiving Party”) in connection with this Agreement,
including, without limitation, all specifications, know-how, trade secrets,
technical information, drawings, software, models, business information and
patent applications pertaining to the Patent Rights and Technical Information,
and as further provided in Section 10 hereof.

 

1.3           “FDA” shall mean the United States Food and Drug Administration,
or any successor agency thereof.

 

1.4           “Field of Use” shall mean all human or veterinary therapeutic,
prophylactic, diagnostic or prognostic applications, excluding the following:

 

1.          the therapeutic use of rifaximin;

 

2.          the therapeutic use of any of the following, as each is more fully
described in U.S. Patent No. 6,558,708: (A) active lipids, (B) serotonin,
serotonin agonists, or serotonin re-uptake inhibitors, (C) peptide YY or peptide
YY functional analogs, (D) calcitonin gene-related peptide or functional analogs
thereof, (E) adrenergic agonists, (F) opioid agonists, (G) combinations of any
of (A), (B), (C), (D), (E) and/or (F); and (H) antagonists of receptors for any
of (B), (C), (D), (E) and/or (F));

 

3.          the diagnosis, prognosis, or the testing of, or the provision of
information to clinicians or patients regarding, small intestinal bacterial
overgrowth (SIBO), and/or conditions or disorders related thereto in human
subjects, using breath testing products or breath testing services to detect
SIBO or SIBO-related conditions (provided, however, that the right to include
information about diagnostic testing described in the Patent Rights as
inclusion, exclusion or similar criteria for regulatory purposes, including
without limitation on prescribing labels shall not be excluded); and

 

4.          the diagnosis, prognosis, or the testing of, or the provision of
information to clinicians or patients regarding, conditions, based on the
analysis of anti-vinculin antibodies and/or anti-CDT (cytolethal distending
toxins) antibodies.

 

1.5           “Funding Agencies” shall mean any public or private granting
agencies which have provided funding to CSMC or to Dr. Pimentel for the
development of any of the Patent Rights or Technical Information prior to the
Effective Date.

 

1.6           “Improvements” shall mean all improvements or enhancements to the
Patent Rights that, after the Effective Date, are conceived and reduced to
practice if patentable, or reduced to practice if not patentable, by or under
the direction of any of the Inventors at CSMC. For the avoidance of doubt,
Improvements shall not include Sponsored Inventions (as defined in Section 2.4).

 



2

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.7           “Licensee Developments” shall mean any and all processes, uses,
designs, applications, methods and compositions-of-matter, indications,
improvements, enhancements and modifications in the Field of Use directly based
upon or directly created using the Patent Rights and/or Technical Information
and which were discovered or developed by or on behalf of Licensee (exclusive of
work performed by CSMC or the Inventors) during the term of this Agreement.

 

1.8           “Licensed Product” or “Licensed Products” shall mean all
therapeutic and prophylactic products and all diagnostic and/or prognostic
products or services, in each case, the manufacture, use, offer for sale or sale
of which would, but for the licenses granted in this Agreement, directly or
indirectly infringe a Valid Claim of a Patent Right in the jurisdiction in the
Territory where such product or service is manufactured, used, offered for sale
or sold, and in each case, within the Field of Use.

 

1.9           “Licensed Technology” shall mean the clinical trial protocols,
know-how, clinical trial results and data, developed and owned by CSMC relating
to the Licensed Products, and in each case, within the Field of Use.

 

1.10         “Licensed Technology Product” shall mean a product or service made
through the use of or incorporating Licensed Technology that is not otherwise a
Licensed Product.

 

1.11         “Net Sales” shall mean the gross amount invoiced by Licensee or
Permitted Sublicensees to third parties for all sales of Licensed Products or
Licensed Technology Products less (a) trade, cash or quantity discounts or
rebates actually allowed or taken; (b) credits for claims or allowances given or
made for rejection of, or return of previously sold Licensed Products or
Licensed Technology Products or retroactive price reductions (including Medicare
and similar types of rebates); (c) charges for prepaid freight, insurance and
other transportation costs directly related to the delivery of the Licensed
Product or Licensed Technology Product and invoiced by Licensee or Permitted
Sublicensees; and (d) sales, transfer and other excise taxes or other
governmental charges actually paid in connection with sales of Licensed Products
or Licensed Technology Products (but excluding what are commonly known as
franchise, income taxes and value-added taxes). Sales of Licensed Products or
Licensed Technology Products by Licensee, or a Permitted Sublicensee of
Licensee, to any Permitted Sublicensee which is a reseller thereof shall be
excluded, and only the subsequent sale of such Licensed Products or Licensed
Technology Products by Permitted Sublicensees of Licensee shall be deemed Net
Sales hereunder. If a Licensed Product or Licensed Technology Product is sold or
provided as part of a system, package, or combination product or service that
involve one or more products or services not covered by the Patent Rights (each,
a “Combination Product”), Net Sales shall be calculated by multiplying the Net
Sales of such Combination Product, by the fraction A/B, where “A” is the price
of the Licensed Product or Licensed Technology Product included in such
Combination Product when sold separately from any other products or services not
covered by the Patent Rights and “B” is the price of the Combination Product. In
the event that no market price is available for the Licensed Product or Licensed
Technology Products included in such Combination Product when supplied or priced
separately, CSMC and Licensee shall determine in good faith the fair market
value thereof.

 



3

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.12         “Non-Royalty Sublicense Revenues” shall mean, but is not limited
to, upfront fees, license maintenance fees, and milestone payments, or other
payments, including the fair market value of any non-cash consideration,
received by Licensee in consideration for any rights granted to Patent Rights
under a sublicense agreement, including but not limited to upfront and milestone
payments, license maintenance fees and the Fair Market Value of any non-cash
consideration, excluding (a) sales-based royalties; and (b) reimbursements for
customary patent expenses with respect to Patent Rights. As used in this Section
1.12, “Fair Market Value” means: (a) if the Permitted Sublicensee’s common stock
is publicly traded on an exchange, the value of such equity using a per share
price equal to the average of the reported closing prices of such stock on such
exchange for the twenty (20) trading days prior to such purchase; or (b) if the
Permitted Sublicensee’s common stock is not publicly traded, the value of such
equity determined by the Permitted Sublicensee’s Board of Directors in good
faith based on the per share purchase price of the Permitted Sublicensee’s most
recent equity financing as of a date which is within thirty (30) days of the
date as of which the determination is to be made.

 

1.13         “Patent Rights” shall mean the patents and/or patent applications
existing on the Effective Date which are described on Schedule A attached
hereto, and any patent that issues thereon. The Patent Rights are all owned by
CSMC. The Licensed Patent Rights specifically exclude U.S. Patent Nos.
7,452,857, 7,605,240, 7,718,608, 7,935,799, 7,081,239, 7,244,412, 7,608,245,
7,615,207, 8,562,952, 6,558,708 and 5,977,175 and U.S. Patent Application Serial
No. 11/411,733.

 

1.14         “Technical Information” shall mean, as of the Effective Date, the
following information in the Field of Use which is described in the Patent
Rights or otherwise provided to Licensee: know-how, trade secrets, unpublished
patent applications, software, bioinformatics, unpatented technology, technical
information, statistical information and analyses, biological materials,
chemical reagents, preclinical and clinical information, in each case which has
been conceived or reduced to practice prior to the Effective Date, in connection
with research performed at CSMC’s Gastrointestinal Motility Program and
Laboratory and CSMC’s Division of Endocrinology, Diabetes and Metabolism under
the direction of one or any of the Inventors. The Technical Information shall
further include information in the Field of Use described in Schedule B hereto
and which has been reduced to practice prior to the Effective Date in the
conduct of the aforementioned research programs at CSMC under the direction of
one or any of the Inventors. Technical Information is all owned by CSMC.

 

1.15         “Territory” shall mean worldwide.

 

1.16         “Valid Claim” shall mean a claim of an issued patent included
within the Patent Rights, which claim has not: (a) lapsed, been canceled, or
become abandoned; (b) been declared invalid or unenforceable by a non-appealable
decision or judgment of a court or other appropriate body or authority of
competent jurisdiction; or (c) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise. The term Valid Claim shall also
include the claims of a pending patent application within the Patent Rights.

 



4

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

2.          License

 

2.1           Grant of Exclusive Rights. Subject to the terms of this Agreement,
CSMC hereby grants to Licensee, and Licensee hereby accepts from CSMC, the
exclusive license, with the right to grant sublicenses (subject to the terms of
Section 2.3 hereof), under and to the Patent Rights and Technical Information
during the term of this Agreement (as provided in Section 6 hereof) to conduct
research in the Field of Use and to make, have made, use, develop, import, have
imported, export, have exported, offer for sale, or have offered for sale, sell
and/or have sold Licensed Products and Licensed Technology Products in the Field
of Use in the Territory. The foregoing grant of exclusivity is made expressly
subject to the following:

 

(a)          All applicable laws and regulations, including, without limitation,
the requirements of federal law as pertain to the manufacture of products within
the United States;

 

(b)          All applicable rules of the Funding Agencies which have provided
funding to CSMC or to any of its employees (including any of the Inventors) for
the development of the Patent Rights and Technical Information; and

 

(c)          The following non-exclusive rights to the Patent Rights and
Technical Information, which are retained by CSMC within the Field of Use:

 

(i)          the right to submit for publication the scientific findings from
research conducted by or through CSMC or its investigators (including the
Inventors) related to the Patent Rights and the Technical Information; and

 

(ii)         the right (A) to use any tangible or intangible information
contained in the Patent Rights or the Technical Information or any Improvements
(so long as CSMC shall treat such information as Confidential Information and
maintain its confidentiality in accordance with Section 10 hereof), for CSMC’s
internal non-commercial scientific, research, internal teaching, non-profit
clinical research and other educationally-related and non-commercial (except for
charges to its own patients) clinical purposes, where clinical use does not
involve a third party funding grant to commercialize such information, and (B)
to obtain research funding for further study and development thereof from
governmental and other nonprofit organizations (including grant applications).

 

(d)          Notwithstanding any other provision hereof to the contrary, all
rights to the Patent Rights, Technical Information and Improvements outside of
the Field of Use are retained by CSMC. Furthermore, this Agreement confers no
license or rights by implication, estoppel, or otherwise under any patent
applications or patents of CSMC other than Patent Rights regardless of whether
such patents are dominant or subordinate to Patent Rights.

 

2.2           Guarantee of Licensee’s Performance. Synthetic hereby
unconditionally guarantees to CSMC the full and complete performance of all of
the terms, covenants and conditions of this Agreement as required to be
performed by Licensee, including, but not limited to, the payment of all amounts
due hereunder. Synthetic’s guarantee obligations hereunder shall terminate on
the later of (a) the date on which Licensee ceases to be controlled or
majority-owned by Synthetic, whether alone or together with one or more of
Synthetic’s Affiliates (other than Licensee); and (b) the date on which Licensee
has paid CSMC the second milestone payment required by Section 4.6(e)(ii). For
purposes of this Section 2.2, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of Licensee, whether through the ownership of voting securities, by
contract or otherwise.

 



5

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

2.3           Sublicensing. Licensee shall have the right to grant sublicenses
or to assign (subject to Section 13.11) any or all of the rights granted
hereunder to (a) public companies listed on the NYSE, NYSE MKT, NYSE Arca or
NASDAQ stock exchanges; (b) private companies having at least $25 million in
annual sales; or (c) entities which have been approved in writing by CSMC (such
consent not to be unreasonably withheld) (each, “Permitted Sublicensee”). Any
such Permitted Sublicensee shall be subject in all respects to the provisions
contained in this Agreement and Licensee will remain primarily liable to CSMC
for, and shall be responsible for monitoring and enforcing, performance of all
of Licensee’s obligations hereunder by any such Permitted Sublicensee. Without
limiting the generality of the foregoing, as an express condition of any such
sublicense, any such Permitted Sublicensee shall be required to agree in writing
to be bound by commercially reasonable reporting and record keeping,
indemnification and inspection provisions, and the applicable provisions of this
Agreement, including, without limitation, those pertaining to the use of CSMC’s
name and marks, indemnification of CSMC and the use of CSMC’s Confidential
Information. Permitted Sublicensees may not further sublicense without CSMC’s
prior written consent, which consent shall not be unreasonably withheld.
Licensee shall promptly forward to CSMC a copy of any and all fully executed
sublicense agreements, any subsequent amendments, and all copies of Permitted
Sublicensees’ profit sharing or royalty reports, in no event more than thirty
(30) days following execution or receipt thereof, as applicable. Licensee shall
also keep CSMC reasonably informed with respect to the progress of any relations
entered into with any Permitted Sublicensees. If Licensee shall conduct one or
more audits of its Permitted Sublicensees hereunder during the term hereof,
Licensee shall provide copies of all audit reports to CSMC on a timely basis.
The covenants pertaining to the use of CSMC’s name and marks, the
indemnification of CSMC and the use of CSMC’s Confidential Information in any
sublicense or assignment shall run for the benefit of CSMC, who shall be
expressly stated as being a third-party beneficiary thereof with respect to the
covenants set forth in this Agreement. Licensee understands and agrees that none
of its permitted sublicenses hereunder shall reduce in any manner any of its
obligations set forth in this Agreement.

 

(a)          Required Sublicensing. If Licensee is unable or unwilling to serve
or develop a potential market or market territory for which there is a company
willing to be a Permitted Sublicensee, Licensee will, at CSMC’s request,
negotiate in good faith a sublicense with any such Permitted Sublicensee.

 

(b)          Royalty-Free Sublicenses. If, and only if, Licensee pays all
royalties due CSMC from a Permitted Sublicensee’s Net Sales, Licensee may grant
that Permitted Sublicensee a royalty-free or non-cash sublicense or
cross-license.

 



6

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

2.4           Sponsored Research. Licensee shall sponsor at CSMC, under an
Investigational New Drug application, at least one of the clinical trials
described in Schedule G attached hereto, for the purpose of testing an oral
anti-methanogen for (a) constipation-predominant irritable bowel syndrome and/or
(b) obesity/hypercholesterolemia/pre-diabetes, as may be further enumerated
pursuant to the protocols and budgets to be mutually developed by the parties
(each, a “Sponsored Clinical Trial”). In the event that Licensee conducts the
second clinical trial described in Schedule G, Licensee agrees to sponsor such
clinical trial at CSMC. Any inventions within the Field of Use that are (a)
created, discovered or invented as a direct result of the Sponsored Clinical
Trial(s) and (b) the practice of which are generally described in a
specification of the Patent Rights (each, a “Sponsored Invention”), shall
automatically be, and shall be deemed to be, without any further consideration
and without any further action by the parties, part of the rights licensed to
Licensee under Section 2.1 hereof; provided, however, that to the extent that
any such Sponsored Invention is captured in a patent application, the parties
shall amend Schedule A of this Agreement to include such patent application.

 

2.5           Improvements. Subject to the rights and applicable rules of the
Funding Agencies, Licensee shall have, for a period of three (3) months after
receipt by Licensee of written notice from CSMC disclosing an Improvement, the
exclusive first right to negotiate with CSMC to obtain one or more licenses to
the Improvement in the Field of Use upon such terms and conditions as shall be
agreed by the parties hereto, which terms and conditions shall include
provisions for fair market value consideration for the grant of any such
licenses. If Licensee declines or fails to pursue a license to such Improvement
in the Field of Use within the three (3) month period described above, or if the
parties engage in good faith negotiations and fail to conclude negotiations for
a license to such Improvement in the Field of Use within a six (6) month period
from the date of such notice, then CSMC shall have the right to commence
discussions with any other party concerning such Improvement. Subject to the
provisions of this Section 2.5, Licensee acknowledges and agrees that CSMC
expressly retains and reserves any and all right, title and interest in and to
the Improvement, whether or not in the Field of Use and, accordingly, no license
to any Improvement is granted to Licensee under this Agreement.

 

2.6           Licensee Developments. Licensee hereby grants, and shall require
its Permitted Sublicensee(s) to grant to CSMC a nonexclusive, royalty-free,
irrevocable, paid-up license, with the right to grant sublicenses to non-profit
research institutions and governmental agencies, to practice and use Licensee
Developments for non-commercial research purposes, which license shall include,
without limitation, the rights to: (a) publish the scientific findings from
research conducted by or through CSMC or on its behalf; provided, however, that
Licensee is provided forty-five (45) days prior notice of any such publication
and an opportunity to review such publication; (b) use any tangible or
intangible information contained in the Licensee Developments (so long as CSMC
shall treat such information as Confidential Information and maintain its
confidentiality in accordance with Section 10 hereof), for CSMC’s internal
teaching and other educationally-related and non-commercial (except for charges
to its own patients) clinical purposes, where clinical use does not involve a
third party funding grant to commercialize such information; and (c) obtain
research funding from governmental and other nonprofit organizations (including
grant applications).

 



7

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

2.7           Milestones. Licensee acknowledges that it is important to CSMC,
and a requirement of the United States Government under Title 35, Section 203 of
the United States Code, that Licensee pursue the development, commercialization
and marketing of Licensed Products and Licensed Technology Products and
otherwise exercises commercially reasonable efforts to maximize the value of
this Agreement to CSMC. CSMC and Licensee have agreed on the Milestones set
forth on Schedule F, with each such Milestone being deemed a separate and
independent condition. Within sixty (60) days after each anniversary of the
Effective Date, Licensee shall prepare and deliver to CSMC an annual written
report (to be certified by an executive officer of Licensee) indicating its
compliance with the Milestones. If Licensee believes that it is or will be
unable to achieve such Milestones despite its diligent efforts, Licensee may
request amendments or reasonable extensions to Schedule F in writing for CSMC’s
consideration. Licensee agrees to provide any additional information reasonably
required by CSMC to evaluate Licensee’s performance under this Agreement. If
Licensee fails to meet any annual Milestone designated in Schedule F hereto, and
has not obtained an extension or amendment to such Milestone(s), CSMC may, at
its option and as its sole remedy for Licensee’ breach of this Section 2.7, upon
written notice to Licensee, convert the exclusive license granted under Section
2.1 hereof to a non-exclusive license or to a co-exclusive license, or terminate
the license.

 

3.          Representations And Warranties

 

3.1           Rights to Technology. Except for the rights, if any, of the
Funding Agencies or the United States Government, CSMC represents and warrants
to Licensee that, to the best of its actual, current knowledge (without
investigation outside of CSMC as to such representations and warranties) (a) it
has the right to grant the licenses in this Agreement; (b) it has not granted
licenses to the Patent Rights or Technical Information to any other party that
would restrict the rights granted hereunder except as stated herein; and (c)
there are no claims, judgments or settlements to be paid by CSMC with respect
the Patent Rights or Technical Information or pending claims or litigation
relating to the Patent Rights or Technical Information. Except for any potential
or actual rights of Funding Agencies or the United States Government, CSMC is
not aware that any additional rights or licenses are necessary for Licensee to
exercise its licensed rights granted by CSMC under this Agreement.

 

3.2           Limited Warranty; Certain Damages.

 

(a)          Limited Warranty. CSMC makes no representation or warranty other
than those expressly specified in this Agreement. Licensee accepts the Patent
Rights and the Technical Information on an “AS-IS” basis. OTHER THAN AS SET
FORTH IN THIS AGREEMENT, CSMC MAKES NO OTHER WARRANTIES CONCERNING PATENT RIGHTS
OR TECHNICAL INFORMATION COVERED BY THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AS TO PATENT RIGHTS, TECHNICAL INFORMATION OR ANY PRODUCT.
OTHER THAN AS SET FORTH IN THIS AGREEMENT CSMC MAKES NO WARRANTY OR
REPRESENTATION AS TO THE VALIDITY OR SCOPE OF PATENT RIGHTS, OR THAT ANY PRODUCT
WILL BE FREE FROM AN INFRINGEMENT ON PATENTS OR OTHER INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY INFRINGING
PATENT RIGHTS COVERED BY THIS AGREEMENT. LICENSEE HEREBY AGREES THAT LICENSEE
WILL NOT GIVE, AND SHALL NOT PERMIT ANY AFFILIATES OR SUBLICENSEES OR AFFILIATES
THEREOF TO GIVE, ANY SUCH WARRANTY OR REPRESENTATION TO THIRD PARTIES ON BEHALF
OF CSMC.

 



8

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)          Certain Damages. EXCEPT FOR THE BREACH OF THE CONFIDENTIALITY
PROVISIONS IN SECTION 10 OR IN ACCORDANCE WITH THE OBLIGATION TO INDEMNIFY SET
FORTH IN SECTION 8, IN NO EVENT SHALL CSMC BE LIABLE FOR ANY INDIRECT, SPECIAL
OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO PERSONS
OR PROPERTY) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT
MATTER, REGARDLESS OF WHETHER CSMC KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF
SUCH DAMAGES. EXCEPT FOR THE BREACH OF THE CONFIDENTIALITY PROVISIONS IN SECTION
10 OR IN ACCORDANCE WITH THE OBLIGATION TO INDEMNIFY SET FORTH IN SECTION 8,
CSMC’S AGGREGATE LIABILITY FOR ALL DAMAGES OF ANY KIND RELATING TO THIS
AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT PAID BY LICENSEE TO
CSMC UNDER THIS AGREEMENT. THE FOREGOING EXCLUSIONS AND LIMITATIONS SHALL APPLY
TO ALL CLAIMS AND ACTIONS OF ANY KIND, WHETHER BASED ON CONTRACT, TORT
(INCLUDING, BUT NOT LIMITED TO NEGLIGENCE), OR ANY OTHER GROUNDS.

 

3.3           Rights Retained by Funding Agencies. Licensee acknowledges that to
the extent that the Patent Rights and Technical Information have been developed
in part under one or more funding agreements (“Funding Agreements”) with one or
more Funding Agencies, such Funding Agencies have certain statutory,
non-exclusive rights relative thereto for use for government purposes as well as
regulatory or statutory “march-in rights” (collectively, “Statutory Rights”).
Licensee also acknowledges that to the extent that the Improvements may be
developed in part under one or more Funding Agreements with one or more Funding
Agencies, such Funding Agencies may have certain Statutory Rights relative
thereto. This Agreement is explicitly made subject to such Statutory Rights and,
to the extent of any conflict between any such Statutory Rights and this
Agreement, such Statutory Rights shall prevail.

 

4.          Consideration

 

In consideration of the execution and delivery by CSMC of this Agreement,
Licensee agrees as follows:

 

4.1           Initial License Fee. No later than thirty (30) days after the
execution of this Agreement, Synthetic shall issue to CSMC $150,000 in shares of
its common stock; provided that such share issuance shall be subject to Section
4.5 hereof and the execution of a Stock Purchase Agreement in the form attached
hereto as Schedule C (the “Synthetic Stock Purchase Agreement”). Failure of
Synthetic either to issue such shares to CSMC or pay the equivalent amount in
cash to CSMC within thirty (30) days of the execution of this Agreement shall
render this Agreement null and void (ab initio).

 

4.2           Reimbursement of Patent Expenses. No later than thirty (30) days
after the execution of this Agreement, CSMC shall be reimbursed for its prior
patent expenses related to Patent Rights through the issuance by Synthetic to
CSMC of $220,000 in shares of its common stock; provided that such share
issuance shall be subject to Section 4.5 hereof and the execution of the
Synthetic Stock Purchase Agreement. Failure of Licensee either to issue such
shares to CSMC or pay the equivalent amount in cash to CSMC within thirty (30)
days of the execution of this Agreement shall render this Agreement null and
void (ab initio).

 



9

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

4.3 Annual Maintenance Fee. Commencing on the second annual anniversary of this
Agreement, and each anniversary thereof, Licensee shall pay CSMC an annual
maintenance fee of $**** (“Maintenance Fee”). The Maintenance Fee shall be
creditable against Royalties otherwise payable hereunder during the applicable
twelve (12) month period; provided, however, that Licensee may not carry over to
the following year any amount by which the Maintenance Fee paid exceeds the
actual amount of Royalties payable hereunder during the applicable twelve (12)
month period.

 

4.4           Licensee Equity Issuance. Prior to execution of this Agreement,
Licensee shall have issued eleven and one-half percent (11.5%) of its issued and
outstanding shares of common stock on a fully diluted basis to CSMC, subject to
execution of a Stock Purchase Agreement in the form attached hereto as Schedule
D (the “Licensee Stock Purchase Agreement”). Failure of Licensee to issue such
shares shall render this Agreement null and void (ab initio). Such shares issued
hereunder shall be of the same class and series as founders’ shares. A true and
complete copy of Licensee’s capitalization table as of the Effective Date of the
Agreement is set forth in Schedule E hereto. CSMC shall have the anti-dilution
protections, tag-along rights and the right to exchange CSMC’s equity in
Licensee for equity in Synthetic as set forth in the Licensee Stock Purchase
Agreement.

 

4.5           Exchange Approval. The parties acknowledge that subject to
Synthetic’s obligations under the Synthetic Stock Purchase Agreement(s), any
issuance of stock by Synthetic hereunder, including with respect to the license
fees, patent expense reimbursements, and Milestone payments referred to herein,
may be subject to the prior approval of the NYSE MKT or any other exchange upon
which the shares of Synthetic are traded, and shareholder approval, if so
required by such exchange or any other rule or regulation applicable to the
Licensee or Synthetic. Synthetic shall submit an application to the NYSE MKT for
approval to issue the shares required to be issued under Sections 4.1 and 4.2
within five (5) days of the execution of this Agreement. In the event that
Synthetic elects to pay either or both of the Phase I and Phase II Milestone
payments described in Section 4.6(e)(ii) by issuing shares of Synthetic stock to
CSMC, Synthetic shall submit an application to the NYSE MKT for approval to
issue such shares within thirty (30) days of the occurrence of the applicable
Milestone. In the event that Synthetic shall not have received shareholder
approval or NYSE MKT approval to issue any such shares hereunder within fifteen
(15) business days of the submission of any such application to the NYSE MKT,
then Company shall instead make cash payments in satisfaction of its obligations
under Sections 4.1, 4.2 and/or 4.6(e)(ii), as applicable.

  



10

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

4.6           Royalties and Non-Royalty Revenue.

 

(a)          Running Royalties for Licensed Products and Licensed Technology
Products. Licensee agrees to pay and shall pay to CSMC the following running
royalties: (a) **** percent (****%) of Net Sales of Licensed Products made,
used, sold or otherwise distributed by Licensee or any Permitted Sublicensee
hereunder; and (b) **** percent (****%) of Net Sales of Licensed Technology
Products made, used, sold or otherwise distributed by Licensee or any Permitted
Sublicensee hereunder (each, a “Royalty”). If Licensee is required to make any
payment to a third party to obtain a license for the manufacture, use, sale or
import of a Licensed Product or Licensed Technology Product or otherwise exploit
the Licensed Patent Rights, Licensee shall be entitled to deduct up to ****
percent (****%) of such third party payments made in a particular calendar year
against Royalties payable to CSMC for that year; provided, however, that in no
event shall the Royalties payable to CSMC hereunder for any one-year period be
reduced by operation of this section by more than **** percent (****%); and
provided, further, that such third party payments shall only be creditable
against Royalties payable to CSMC for the calendar year in which the third party
payment was actually made by Licensee.

 

(b)          Licensee Challenge of Patent Rights. Should Licensee bring,
directly or through a third party indirectly, an action challenging the
validity, scope or enforceability of any Patent Rights, Licensee will first
provide CSMC with at least ninety (90) days’ prior written notice that it
intends so to do before filing such a challenge. Following the giving of such
notice, Licensee will pay to CSMC the Royalties and Non-Royalty Sublicense
Revenue due hereunder at the rate of two times the applicable rate during the
pendency of such action. Should the outcome of such action determine that any
claim of a patent challenged by Licensee is valid and/or infringed and/or
enforceable, as applicable, Licensee will thereafter pay to CSMC the Royalties
and Non-Royalty Sublicense Revenue due hereunder at the rate of three times the
applicable rate for all Licensed Products and Licensed Technology Products sold
that would infringe such claim and/or transactions that include a grant of
rights to such claim. Such increased royalty reflects the increased value of the
Patent Rights upheld in such action. In the event that a challenge of Patent
Rights brought by Licensee is partially or entirely successful, Licensee will
have no right to recoup any Royalties or other amounts paid before or during the
period of the challenge. Additionally, Licensee agrees to disburse any and all
proceeds received from any sublicense of the applicable Patent Rights throughout
the duration of any such challenge to CSMC, and agrees to reimburse CSMC for all
costs actually incurred by CSMC in connection with the applicable legal
proceedings. In the event that all or any portion of this Section 4.6(b) is
invalid, illegal or unenforceable, then the parties will use their best efforts
to replace the invalid, illegal or unenforceable provision(s) with valid, legal
and enforceable provision(s) which, insofar as practical, gives effect to the
intent of this Section 4.6(b).

 



11

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

(c)          Arm’s-Length Transactions. On sales of Licensed Products and
Licensed Technology Products which are made in other than an arms’-length
transaction, the value of the Net Sales attributed under this Section 4.6 to
such a transaction shall be that which would have been received in an
arms’-length transaction, based on sales of like quality and quantity products
on or about the time of such transaction.

 

(d)          Duration of Royalty Obligations. The royalty obligations of
Licensee as to each Licensed Product shall terminate on the later of, on a
country-by-country basis, (a) the expiration of the last to expire of a Valid
Claim within the Patent Rights that covers such Licensed Product, including any
term extensions thereof, or (b) twelve years after the first commercial sale of
such Licensed Product. The royalty obligations of Licensee as to each Licensed
Technology Product shall terminate twenty (20) years after the first commercial
sale of such Licensed Technology Product.

 

(e)          Non-Royalty Revenues.

 

(i)          Non-Royalty Sublicense Revenues. Any and all “Non-Royalty
Sublicense Revenues” shall be reported and paid to CSMC by Licensee as set forth
below within sixty (60) days of receipt by Licensee. Licensee shall pay to CSMC
a percentage of these Non-Royalty Sublicense Revenues according to the following
schedule:

 

Effective Date of Sublicense Agreement   Percent of Non-Royalty Sublicense
Revenues Payable to CSMC Prior to initiation of Phase I clinical trial   ****%
Prior to initiation of Phase II clinical trial   ****% Prior to initiation of
Phase III clinical trial   ****% After initiation of Phase III clinical trial  
****%

 

Any non-cash consideration received by Licensee from Permitted Sublicensees
shall be valued at its Fair Market Value as of the date of receipt and such
amount shall be paid in cash to CSMC in accordance with the schedule above. In
the event that the Patent Rights are sublicensed in combination with one or more
patented technologies that are not covered under this Agreement, Non-Royalty
Sublicense Revenues for the purposes of this Section 4.6(e) shall be calculated
on a pro-rata basis in a manner to be mutually agreed by CSMC and Licensee
(which agreement may be a condition of approval under Section 2.3).

 



12

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

(ii)         Product Development Milestones. Licensee agrees to pay and shall
pay to CSMC the following non-creditable, non-refundable product development
milestone payments within sixty (60) days of the first occurrence of a milestone
(or its equivalent):

 

Milestone Event   Milestone Payment       On a Licensed Product by Licensed
Product and Licensed Technology Product by Licensed Technology Product basis:  
        Successful Phase I trial completion for first Licensed Product or first
Licensed Technology Product   $**** (payable in cash or as $**** worth (at the
time the payment is due) of stock of Synthetic at Licensee’s option, subject to
the terms of the Synthetic Stock Purchase Agreement)       Successful Phase II
trial completion for first Licensed Product or first Licensed Technology Product
and thereafter upon initiation of Phase III patient dosing for each additional
indication of a Licensed Product and/or Licensed Technology Product   $****
(payable in cash or as $**** worth (at the time the payment is due) of stock of
Synthetic at Licensee’s option, subject to the terms of the Synthetic Stock
Purchase Agreement       Successful Phase III trial completion   $****      
FDA’s acceptance of the NDA   $****       Regulatory Approval   $****      
First Commercial Sale   $****

 

For the avoidance of doubt, in the event that Licensee has paid CSMC the
required milestone payments with respect to a Licensed Product or Licensed
Technology Product, new milestone payments (as set forth above) shall be due in
the event that the Licensee proceeds with the development of new indications of
such Licensed Product or Licensed Technology Product and initiates Phase III
patient dosing for such new indications; provided, however, that no new
milestone payments shall be due in the event that Licensee proceeds with
subsequent clinical trials testing different formulations or dosing requirements
with respect to such Licensed Product or Licensed Technology Product.

 



13

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

(f)          Payment and Accounting.

 

(i)          Reports. Each payment of Royalties shall be accompanied by a report
in the form attached as Schedule H hereto, which sets forth in reasonable detail
the number and each type of Licensed Product and Licensed Technology Product
sold and the calculation of Net Sales applicable thereto, and such additional
details as may be reasonably requested by CSMC for the determination of
Royalties payable hereunder. Licensed Products and Licensed Technology Products
shall be considered as being sold for the purpose of the calculation of
Royalties under this Agreement when payment has been received for the Licensed
Products or Licensed Technology Products. Each payment of Non-Royalty Sublicense
Revenue shall be accompanied by a report in the form attached as Schedule H
hereto setting forth in reasonable detail the basis for the calculation of such
amounts, and such additional details as may be reasonably requested by CSMC for
the determination of Non-Royalty Sublicense Revenue payable hereunder. Hard
copies of such reports shall be sent to CSMC’s address set forth in Section 13.1
of the Agreement, while an electronic copy shall be sent by electronic mail to
CSTechTransfer@cshs.org. Except as otherwise provided herein, all amounts due
hereunder shall be paid in United States dollars and shall be made without set
off and free and clear of (and without any deduction or withholding for) any
taxes, duties, levies, imposts or similar fees or charges. Royalties shall be
payable by Licensee quarterly, within sixty (60) days after the end of each
calendar quarter, based upon revenues received during the immediately preceding
calendar quarter. Licensee agrees to pay and shall pay to CSMC, or cause its
Permitted Sublicensees to pay to CSMC, all Royalties resulting from the
activities of its Permitted Sublicensees, within sixty (60) days after the end
of each calendar quarter in which Licensee has received payment from the
Permitted Sublicensees.

 

(ii)         Notice of Payment. Licensee shall provide prompt written notice to
CSMC that it has paid any annual maintenance fee required by Section 4.3 or any
product development milestone payment required by Section 4.6(e) by electronic
mail to CSTechTransfer@cshs.org.

 

(iii)        Wire Transfer Instructions. All payments due hereunder shall be
made by Licensee to CSMC in accordance with the following wire transfer
instructions:

 

****

 

14

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iv)        Records and Audits. Licensee shall create and maintain complete and
accurate records and documentation concerning all sales of Licensed Products and
Licensed Technology Products by Licensee, its Affiliates and Permitted
Sublicensees as well as transactions based upon which Non-Royalty Sublicense
Revenue is due, in sufficient detail to enable the Royalties and Non-Royalty
Sublicense Revenue, respectively, that is payable hereunder to be determined.
Licensee shall retain such records and documentation for not less than seven (7)
years from the date of their creation. During the term of this Agreement and for
a period of three (3) years thereafter, CSMC and its representatives shall have
the right to audit such records and documentation as shall pertain to the
determination and payment of Royalties and Non-Royalty Sublicense Revenue upon
ten (10) days prior written notice to Licensee. Such examiners shall have
reasonable access during regular business hours to Licensee’s offices and the
relevant records, files and books of account, and shall have the right to
examine any other records reasonably necessary to determine the accuracy of the
calculations of Royalties and Non-Royalty Sublicense Revenue provided by
Licensee; provided, however, that such examiners must execute a confidentiality
agreement in form and substance satisfactory to Licensee. The costs of any such
audit shall be borne by CSMC, unless as a result of such inspection it is
determined that the amounts payable by Licensee for any period are in error by
greater than five percent (5%), in which case the costs of such audit shall be
borne by Licensee. CSMC shall report the results of any such audit to Licensee
within thirty (30) days of completion. Thereafter, Licensee shall promptly pay
to CSMC the amount of any underpayment discovered in such audit, or CSMC shall
credit to Licensee against future Royalty payments the amount of any overpayment
discovered in such audit, as the case may be. In addition, Licensee shall pay
interest on any underpayment at the rate that is the lower of (i) two percent
(2%) over the rate of interest announced by Bank of America in Los Angeles,
California (or any successor in interest thereto or any commercially equivalent
financial institution if no such successor exists) to be its “prime rate”, or
(ii) the highest rate permitted by applicable law, from the date such amount was
underpaid to the date payment is actually received.

 

(v)         Currency Transfer Restrictions. If any restrictions on the transfer
of currency exist in any country or other jurisdiction so as to prevent Licensee
from making payments to CSMC, Licensee shall take all commercially reasonable
steps to obtain a waiver of such restrictions or to otherwise enable Licensee to
make such payments. If Licensee is unable to do so, Licensee shall make such
payments to CSMC in a bank account or other depository designated by CSMC in
such country or jurisdiction, which payments shall be in the local currency of
such country or jurisdiction, unless payment in United States dollars is
permitted. Any payment by Licensee to CSMC in currencies other than United
States dollars shall be calculated using the appropriate foreign exchange rate
for such currency quoted in the California edition of The Wall Street Journal
for the close of business of the last banking day of the calendar quarter in
which such payment is being made.

 

(vi)        Late Charges. A service charge of two percent (2%) per month, not to
exceed the maximum rate allowed by applicable law, shall be payable by Licensee
on any portion of Licensee’s outstanding Royalty or Non-Royalty Sublicense
Revenue balance or any other amount payable by Licensee hereunder that is not
paid to CSMC within thirty (30) days past the due date

 



15

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(vii)       Taxes. Licensee shall pay, or cause to be paid, any and all taxes
required to be paid or withheld on any sales, licenses or other transfers for
value of Licensed Products, Licensed Technology Products or Patent Rights (other
than taxes imposed on the income or revenues of CSMC); provided, however, that
under no circumstances shall the amounts of such taxes be deducted from the
total amount of payments otherwise due to CSMC hereunder. Upon CSMC’s request,
Licensee shall secure and send to CSMC proof of any such taxes withheld and paid
by Licensee, its Affiliates or Permitted Sublicensees.

 

(viii)      No Escrow. Licensee shall pay all Royalties and Non-Royalty
Sublicense Revenue directly to CSMC and shall not pay royalties into any escrow
or other similar account, including in the event of a validity or
non-infringement challenge to the Patent Rights.

 

5.          Patent Rights

 

5.1           Prosecution. CSMC will continue to have full responsibility for
the application, maintenance, reexamination, reissue, opposition and prosecution
of any kind relating to the Patent Rights in the Territory (“Prosecution”) with
due input from Licensee and using counsel reasonably acceptable to Licensee;
provided, however, that CSMC’s patent counsel shall bill Licensee directly for
all costs and expenses, including reasonable attorneys’ fees, filing fees and
translation fees incurred in the prosecution of the Patent Rights (“Prosecution
Costs”).

 

5.2           Abandonment, Disclaimers, etc. CSMC shall not abandon, disclaim,
withdraw, seek reissue or allow to lapse any patent or patent application within
the Patent Rights as long as Licensee continues to timely and fully pay all
Prosecution Costs as set forth in Section 5.1; provided, however, that Licensee
may elect to notify CSMC of its decision not to continue to pay the Prosecution
Costs to prosecute or maintain a patent or patent application included in the
Patent Rights in various jurisdictions at least forty-five (45) days before a
final due date which would result in abandonment or bar of patentability of the
patent or patent application with respect to such jurisdiction. In such event,
CSMC may, at its sole option, continue Prosecution of the patent application or
patent at its own cost and expense; provided, however, that in the event that
CSMC intends to develop or commercialize any product in such jurisdiction with
any third party based upon such patent or patent application, Licensee shall
have an exclusive first right of negotiation for a period lasting sixty (60)
days following notice from CSMC to Licensee of its intent to so develop or
commercialize with respect to such patent or patent application, and if Licensee
either does not exercise such right or if a license is not concluded with
Licensee within the aforesaid sixty (60)-day period, then this right shall
expire and CSMC shall have no further obligation to Licensee with respect to
such patent or patent application.

 

5.3           CREATE Act. Licensee shall not invoke the Cooperative Research and
Technology Enhancement Act of 2004, as set forth under Title 35, Section 102(c)
of the United States Code (the “CREATE Act”), with respect to the Patent Rights
without first obtaining the prior written consent of CSMC.

 



16

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

6.          Term And Termination

 

6.1           Term. Unless earlier terminated as provided in Section 6.2 hereof,
the term of this Agreement shall commence on the Effective Date and shall
expire, on a country-by-country and Licensed Product-by-Licensed Product and/or
Licensed Technology Product-by-Licensed Technology Product basis, upon
expiration of Licensee’s obligation to pay royalties for such Licensed Product
or Licensed Technology Product in such country.

 

6.2           Termination. Except as provided by Section 6.3 hereof, and in
addition to the termination provisions of Section 2.7, this Agreement shall
terminate upon the earliest to occur of the following:

 

(a)          Automatically if Licensee shall enter into a liquidating
bankruptcy, be adjudged insolvent, liquidate, dissolve and/or if the business of
Licensee shall be placed in the hands of a receiver, assignee, or trustee,
whether by voluntary act of Licensee or otherwise; provided, however, that if
any such action is involuntary, termination shall not take place unless the
action is not reversed within thirty (30) days. Further, Licensee shall give
CSMC at least forty-five (45) days’ prior written notice before Licensee
initiates any bankruptcy proceeding, and CSMC shall have the right to terminate
this Agreement immediately upon receipt of such notice;

 

(b)          Automatically if the performance by either party to this Agreement
of any term, covenant, condition or provision hereof: (i) shall jeopardize (A)
the licensure of CSMC; (B) CSMC’s participation in the Medicare, Medi-Cal or
other reimbursement or payment programs; (C) the full accreditation of CSMC by
the Joint Commission of Accreditation of Healthcare Organizations or any other
state or nationally recognized accreditation organization; or (D) CSMC’s
tax-exempt status; or (ii) is deemed illegal or unethical by any recognized
governmental agency or body. Upon the occurrence of any of the items set forth
in this subparagraph (b), CSMC shall provide written notice to Licensee setting
forth the reason for such termination (which termination shall be effective
immediately);

 

(c)          Upon thirty (30) days’ written notice from CSMC if, within such
thirty (30) day period (i) Licensee shall fail to pay fully any Royalty or
Non-Royalty Sublicense Revenue payment required by Section 4.3 hereof, or (ii)
Licensee shall fail to undertake commercially reasonable efforts to exploit the
Patent Rights in the Field of Use in the Territory, regardless of Licensee’s
satisfaction of the Milestones provided in Schedule F hereto;

 

(d)          Upon sixty (60) days’ written notice from CSMC if, within such
sixty (60) day period, Licensee shall fail to cure fully any breach or default
of any material obligation under this Agreement as described in such written
notice detailing the facts of such breach with reasonable specificity; provided,
however, that Licensee may avoid such termination if, before the end of such
60-day period, such breach or default has been cured by Licensee to the
reasonable satisfaction of CSMC;

 



17

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

 

(e)          Upon ninety (90) days’ written notice from Licensee if, within such
ninety (90) day period, CSMC shall fail to cure fully any breach or default of
any material obligation under this Agreement as described in such written notice
detailing the facts of such breach with reasonable specificity; provided,
however, that CSMC may avoid such termination if, before the end of such 90-day
period, such breach or default has been cured by CSMC to the reasonable
satisfaction of Licensee;

 

(f)          Licensee shall have the right to terminate this Agreement at any
time without cause upon six (6) months written notice to CSMC; provided,
however, that in the event of such termination without cause by Licensee,
Licensee shall pay to CSMC a termination fee calculated in accordance with the
following table no later than the effective date of termination:

 

Time of Termination  Termination Fee  Prior to IND Submission  $****  Prior to
completion of Phase II clinical trial  $****  Prior to completion of Phase III
clinical trial  $****  Following completion of Phase III clinical trial  $**** 

 

(g)          Upon the mutual written agreement of the parties hereto (such
termination to be effective as of the date mutually agreed upon in such written
agreement).

 

6.3           Obligations Upon Termination. Upon any termination of this
Agreement pursuant to Section 6.2 hereof, nothing herein shall be construed to
release any party from any liability for any obligation incurred through the
effective date of termination (e.g., confidentiality, reimbursement of patent
expenses incurred prior to such date, etc.) or for any breach of this Agreement
prior to the effective date of such termination. Obligations which accrued prior
to termination (including milestones which have been triggered) would survive
termination.

 

Licensee may, for a period of one (1) year after the effective date of such
termination, sell all tangible Licensed Products and Licensed Technology
Products customarily classified as “inventory” that it has on hand at the date
of termination, subject to payment by Licensee to CSMC of the applicable Royalty
and Non-Royalty Sublicense Revenue; provided, however, that any such action by
Licensee does not subject CSMC to any of the occurrences set forth in Section
6.2(b) hereof.

 

 

18

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

6.4           Effect of Termination. In the event of any termination of this
Agreement pursuant to Section 6.2 hereof, where such termination has not been
caused by any action or inaction on the part of any Permitted Sublicensee of
Licensee or by any breach by such Permitted Sublicensee of its obligations under
its sublicense from Licensee, such termination of this Agreement shall be
without prejudice to the rights of each non-breaching Permitted Sublicensee of
Licensee and each non-breaching Permitted Sublicensee shall be deemed to be a
licensee of CSMC thereunder, and CSMC shall be entitled to all rights, but shall
not be subject to any obligations (other than the grant of license and
appurtenant obligations under this Agreement to the extent provided for in such
sublicense) of Licensee thereunder. This Section 6.4, however, shall not be
applicable if this Agreement has been terminated under Section 6.2(b) under
circumstances where the application of this Section 6.4 would subject CSMC to
any of the occurrences set forth in Section 6.2(b).

 

6.5           Right to Institute Legal Actions. Notwithstanding the provisions
of Section 6.2 hereof, CSMC, on the one hand, and Licensee, on the other hand,
may institute any other legal action or pursue any other remedy against the
other party permitted by applicable law if the other party does not
substantially cure any breach or default of any material obligation as provided
herein.

 

6.6           Reversion of Rights. Notwithstanding anything to the contrary set
forth herein (including, but not limited to, Section 5 hereof), full
responsibility for Prosecution of the Patent Rights shall, at the option of CSMC
(exercisable in its sole and absolute discretion), and at its sole expense from
the date of reversion, revert to CSMC upon any termination of this Agreement.

 

6.7           Return of Data. In the event of any termination or expiration of
this Agreement, Licensee may consider providing CSMC with copies of data,
information and materials obtained or generated by or on behalf of Licensee in
the course of conducting research and developing Licensed Products and Licensed
Technology Products using the Patent Rights and the Technical Information.

 



19

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

7.          Infringement By Third Parties

 

7.1           Enforcement. Subject to contradictory obligations CSMC may have to
any other licensee thereof, Licensee shall have the first right and the
obligation to enforce, at its sole expense, any Patent Rights to the extent
licensed hereunder against infringement by third parties and shall notify CSMC
in writing in advance of all such enforcement efforts. Upon Licensee’s
undertaking to pay all expenditures reasonably incurred by CSMC, CSMC shall
reasonably cooperate in any such enforcement and, as necessary, join as a party
therein. Licensee shall reimburse CSMC for all expenses, including reasonable
attorneys’ fees, incurred in connection with any such enforcement. In the event
that Licensee does not file suit against or commence and conclude settlement
negotiations with a substantial infringer of Patent Rights within ninety (90)
days of receipt of a written demand from CSMC that Licensee bring suit, then the
parties will consult with one another in an effort to determine whether a
reasonably prudent licensee would institute litigation to enforce the patent in
question in light of all relevant business and economic factors (including, but
not limited to, the projected cost of such litigation, the likelihood of success
on the merits, the probable amount of any damage award, the prospects for
satisfaction of any judgment against the alleged infringer, the possibility of
counterclaims against the parties hereto, the impact of any possible adverse
outcome on Licensee and the effect any publicity might have on the parties’
respective reputations and goodwill). If, after such process, it is determined
that a suit should be filed and Licensee does not file suit or commence
settlement negotiations forthwith against the infringer, then CSMC shall have
the right, at its own expense, to enforce any Patent Rights licensed hereunder
on behalf of itself and Licensee. Any damages or other recovery from an
infringement action undertaken by Licensee shall first be used to reimburse the
parties, on a pro rata pari passu basis, for the costs and expenses incurred in
such action, and shall thereafter be allocated between the parties as follows:
(i) fifty percent (50%) to CSMC and (ii) fifty percent (50%) to Licensee. If
Licensee fails to prosecute any such action to completion, then any damages or
other recovery net of the parties’ costs and expenses incurred in such
infringement action shall be the sole property of CSMC. The foregoing
notwithstanding, to the extent that any portion of damages awarded in a lawsuit
brought by Licensee are specifically allocated in a judgment as lost sales, the
amount due to CSMC for such amount shall be based on treating such amount as Net
Sales.

 

7.2           Defense of Patent Rights. In the event that any Patent Rights are
the subject of a legal action seeking declaratory relief or of any reexamination
or opposition proceeding instituted by a third party, the parties agree to
promptly consult with each other concerning the defense of such actions or
proceedings. If the parties agree that such defense should be undertaken, then
Licensee shall bear the expenses, including attorneys’ fees, associated with
such defense and in any recoupment of expenses. If the parties disagree, then
the party desiring to defend the action or proceeding may proceed with such
defense and will bear its own expenses, and be entitled to all sums recovered.

 



20

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

8.          Indemnification

 

8.1           Indemnification by Licensee. Subject to Section 8.2 hereof,
Licensee shall hold harmless, defend and indemnify CSMC and each of its
officers, directors, employees (including the Inventors), agents and sponsors of
the research (except Licensee) (each, an “Indemnified Party”, and collectively,
the “Indemnified Parties”) from and against any and all claims, damages, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses and costs of investigation, whether or not suit is filed) suffered or
incurred by any of the Indemnified Parties in any action, suit, litigation,
arbitration or dispute of any kind (“Action”) arising or resulting from any
negligence or willful acts or omissions on the part of Licensee, its Affiliates
or Permitted Sublicensees in connection with (a) their use the Patent Rights or
Technical Information and/or (b) the exercise of their rights hereunder or under
any sublicense, including, but not limited to (i) the preclinical development
and clinical testing of Licensed Products or Licensed Technology Products, and
(ii) the manufacture, sale, use, marketing, or other disposition of Licensed
Products or Licensed Technology Products developed, manufactured, sold,
marketed, used or otherwise disposed of under this Agreement. As part of its
obligations hereunder, Licensee shall defend any Action brought against any of
the Indemnified Parties with counsel of its own choosing and reasonably
acceptable to CSMC, and neither CSMC nor any other Indemnified Party shall enter
into any settlement of any such Action without first obtaining prior approval of
Licensee. Licensee shall pay all costs, including attorney’s fees, incurred in
enforcing this indemnification provision. Should CSMC or any other Indemnified
Party not afford Licensee the right to defend any such Action, or should CSMC or
any other Indemnified Party not obtain the approval of Licensee to any such
settlement, Licensee shall have no obligation to indemnify CSMC or any other
Indemnified Party hereunder. Should Licensee fail to provide a defense for the
Indemnified Parties as required hereunder, then Licensee shall reimburse CSMC
for its out-of-pocket expenses (including reasonable attorneys’ fees and
expenses and costs of investigation) which are incurred as a result of any
investigation, defense or settlement relating to the foregoing, which
reimbursement shall be made to CSMC upon receipt by Licensee of invoices
reflecting in reasonable detail such expenses incurred by CSMC. Licensee shall
obtain and maintain insurance policies (including products liability and general
liability policies at such time as is appropriate) which are reasonable and
necessary to cover its activities and to comply with the indemnification
obligations set forth above. Such insurance policies shall name CSMC as an
additional insured party and shall provide a minimum of $3,000,000 in coverage
per occurrence. Upon initiation of any human clinical studies of Licensed
Products or Licensed Technology Products, Licensee shall have first increased
its insurance coverage to a minimum of $10,000,000 in the aggregate. Licensee
shall provide CSMC with prompt written notice of any material change in coverage
under such policies. If the parties determine that evidence of Licensee’s
insurance coverage is necessary and appropriate, within thirty (30) days of the
Effective Date (subject to extension if reasonably required) and annually
thereafter, Licensee shall provide CSMC with a certificate of insurance issued
by the appropriate insurance company evidencing the insurance coverage required
by this Section 8.1, together with copies of the endorsement which specifies
CSMC as an additional insured and the declarations page for each such insurance
policy. The certificate of insurance, endorsements and declarations pages (and
any renewals or replacements thereof), if required, shall be sent to CSMC’s
Technology Transfer Office by electronic mail at CSTechTransfer@cshs.org and by
prepaid, first class, certified mail, return receipt requested, at the following
address: 8797 Beverly Boulevard, Suite 206, Los Angeles, CA 90048.

 

8.2           Notice of Claim. CSMC shall promptly notify Licensee in writing of
any claim or Action or material threat thereof brought against any Indemnified
Party in respect of which indemnification may be sought and, to the extent
allowed by law, shall reasonably cooperate with Licensee in defending or
settling any such claim or Action. No settlement of any claim, Action or threat
thereof received by CSMC and for which CSMC intends to seek indemnification (for
itself or on behalf of any other Indemnified Party) shall be made without the
prior joint written approval of Licensee and CSMC.

 



21

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

9.          Use Of Names

 

Licensee shall not, unless as required by any law or governmental regulation,
use the name of CSMC, and/or any of its trademarks, service marks, trade names
or fictitious business names without express prior written consent of the Vice
President for Public Relations and Marketing of CSMC. Further, prior to any
reference by Licensee to the names or marks of CSMC in any manner, Licensee
shall provide CSMC with a writing reflecting the proposed reference so that CSMC
can review the reference within a reasonable period of time prior to the
proposed use thereof by Licensee. This limitation includes, but is not limited
to, use by Licensee in any regulatory filing, advertising, offering circular,
prospectus, sales presentation, news release or trade publication.
Notwithstanding the foregoing, certain specific language shall be mutually
agreed upon by the parties for Licensee’s use in certain contexts and with
respect to certain topics, and once agreed upon, may be utilized by Licensee in
connection with the approved contexts and topics without further permission of
CSMC. Subject to compliance by Licensee with the foregoing, which shall be
deemed conditions precedent to any use of CSMC’s name or marks by Licensee,
Licensee shall ensure that the name of CSMC is used as scientifically or
academically appropriate in the “byline” of any article, abstract, manuscript or
any other publication related to the subject matter hereof.

 

10.       Confidentiality

 

10.1         Non-Disclosure. The parties hereto shall keep the terms of this
Agreement and all business and scientific discussions relating to the business
of the parties strictly confidential. All patient information to which a party
is given access by the other party shall be subject to the provisions of the
Confidentiality of Medical Information Act (Cal. Civ. Code §§56, et seq.) and
the Health Insurance Portability and Accountability Act of 1996, and all
regulations promulgated thereunder. It may, from time to time, be necessary for
the parties, in connection with performance under this Agreement, to disclose
Confidential Information (including know-how) to each other. The Receiving Party
(as defined in Section 1.2 hereof) shall keep in strictest confidence the
Confidential Information of the Disclosing Party (as defined in Section 1.2
hereof), using the standard of care it normally uses for information of like
character, and shall not disclose the Confidential Information to any third
party or use it except as expressly authorized by the prior written consent of
the Disclosing Party or as otherwise permitted by this Agreement; provided,
however, that Licensee may disclose the Confidential Information received from
CSMC to its Affiliates and Permitted Sublicensees as shall be reasonably
necessary to carry out the intent of this Agreement or any sublicense granted by
Licensee as contemplated by this Agreement if, but only if, such Affiliates
and/or Permitted Sublicensees each execute a confidentiality agreement
containing confidentiality provisions no less restrictive than those
confidentiality provisions contained in this Section 10. The Receiving Party’s
obligation hereunder shall not apply to Confidential Information that the
Receiving Party can show by written documentation:

 

(a)          Is or later becomes part of the public domain through no fault or
neglect of the Receiving Party;

 

(b)          Is received in good faith from a third party having no obligations
of confidentiality to the Disclosing Party, provided, however, that the
Receiving Party complies with any restrictions imposed by the third party;

 

(c)          Is independently developed by the Receiving Party without use of
the Disclosing Party’s Confidential Information as shown by its books and
records at the time of disclosure; or

 

(d)          Is required by law or regulation to be disclosed (including,
without limitation, in connection with FDA filings, filings with another
government agency or as required under the California Public Records Act),
provided, however, that the Receiving Party uses reasonable efforts to restrict
disclosure and to obtain confidential treatment.

 



22

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

10.2         Limits on Permitted Disclosures. Each party agrees that any
disclosure or distribution of the other party’s Confidential Information within
its own organization shall be made only as is reasonably necessary to carry out
the intent of this Agreement. The parties further agree that all of their
respective officers, employees, agents, representatives or approved sublicensees
to whom any Confidential Information is disclosed or distributed shall have
agreed to maintain its confidentiality. In such event, the Receiving Party shall
identify with reasonable particularity, upon request by the Disclosing Party,
each person within the Receiving Party’s organization to whom the Receiving
Party has disclosed or distributed Confidential Information.

 

10.3         Legally Required Disclosures. If a subpoena or other legal process
concerning Confidential Information is served upon any party hereto pertaining
to the subject matter hereof, the party served shall notify the other party
immediately, the other party shall cooperate with the party served, at the other
party’s expense, in any effort to contest the validity of such subpoena or other
legal process. This Section 10.3 shall not be construed in any way to limit any
party’s ability to satisfy any disclosure of its relationship with the other
party required by any governmental authority. Notwithstanding anything to the
contrary set forth in Section 10.1, the parties hereto acknowledge that
Synthetic may be obligated to file a copy of this Agreement, any Schedules
hereto, and summaries of the terms hereof with the U.S. Securities and Exchange
Commission as reasonably required to comply with applicable laws or the rules of
a nationally-recognized securities exchange. Synthetic shall be entitled to make
such filings, provided that it requests confidential treatment of the commercial
terms and sensitive technical terms hereof and thereof to the extent such
confidential treatment is reasonably available. In the event of any such filing,
Synthetic will provide CSMC with a copy of this Agreement (including the
Schedules hereto) and related filings marked to show provisions for which
Synthetic intends to seek confidential treatment and shall reasonably consider
and incorporate CSMC’s comments thereon to the extent consistent with the legal
requirements and the rules of any nationally recognized securities exchange
governing disclosure of material agreements and material information to be
publicly filed.

 

10.4         Patent Rights as Confidential Information. The Patent Rights are
understood by Licensee to be the Confidential Information of CSMC to the extent
“unpublished” as such term is construed under the United States Patent Laws. As
such, Licensee’s confidentiality obligations hereunder automatically extend to
any and all Technical Information and to any and all patent applications of CSMC
relating to any Patent Rights, Technical Information and Improvements and to any
and all communications with the United States Patent Office, and any foreign
patent office relating to any Patent Rights, Technical Information or
Improvements.

 

10.5         Return of Confidential Information. In the event of any termination
of this Agreement, the Receiving Party, upon request, shall promptly return all
Confidential Information and any copies made thereof previously made available
to the Receiving Party by the Disclosing Party.

 

10.6         Remedies. Both parties acknowledge and agree that it would be
difficult to measure damages for breach by either party of the covenants set
forth in this Section 10, and that injury from any such breach would be
incalculable, and that money damages would therefore be an inadequate remedy for
any such breach. Accordingly, either party shall be entitled, in addition to all
other remedies available hereunder or under law or equity, without the
obligation of posting a bond, to injunctive or such other equitable relief as a
court may deem appropriate to restrain or remedy any breach of such covenants.

 



23

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.         Information Exchange

 

In addition to the Patent Rights and Technical Information, the parties shall
cooperate to exchange such non-confidential information as may be appropriate
and necessary to facilitate Licensee’s development and commercialization of
Licensed Products and Licensed Technology Products incorporating any Patent
Rights or Technical Information.

 

12.         Patent Marking

 

In the event any Licensed Product or Licensed Technology Product is the subject
of a patent under the Patent Rights, Licensee shall actually or virtually mark
all Licensed Products and Licensed Technology Products made, sold or otherwise
disposed of by or on behalf of it or any of its Permitted Sublicensees as set
forth under Title 35, Section 287(a) of the United States Code and shall respond
to any request or disclosure under Title 35, Section 287(b)(4)(B) of the United
States Code by only notifying CSMC of the request for disclosure.

 

13.         Miscellaneous

 

13.1         Notices. Any notice, request, instruction or other document
required by this Agreement shall be in writing and shall be deemed to have been
given: (a) if mailed with the United States Postal Service by prepaid, first
class, certified mail, return receipt requested, at the time of receipt by the
intended recipient; (b) if sent by Federal Express or other overnight carrier,
signature of delivery required, at the time of receipt by the intended
recipient; or (c) if sent by facsimile transmission, when so sent and when
receipt has been acknowledged by appropriate telephone or facsimile receipt,
addressed as follows:

 

In the case of CSMC to:

 

Cedars-Sinai Medical Center
8700 Beverly Boulevard
Los Angeles, California 90048-1865
Attention: Senior Vice President for Academic Affairs

 

with a copy to Senior Vice President for Legal Affairs & General Counsel

 

or in the case of Synthetic Biologics, Inc. or Licensee to:

 

Synthetic Biologics, Inc.

155 Gibbs Street, Suite 412

Rockville, Maryland 20850

Attention: Jeffrey Riley, CEO

email: jriley@syntheticbiologics.com



 



24

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

  with a copy to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Leslie Marlow, Esq.

email: lmarlow@gracinmarlow.com

 

or to such other address or to such other person(s) as may be given from time to
time under the terms of this Section 13.1.

 

13.2         Compliance with Laws. Each party shall comply with all applicable
federal, state and local laws and regulations in connection with its activities
pursuant to this Agreement.

 

13.3         Governing Law. For any dispute between the parties to this
Agreement which arises from or relates to this Agreement, the Agreement shall be
construed and enforced in accordance with the laws of the United States of
America and of the State of California, irrespective of choice of laws
provisions. The parties agree that Los Angeles County, California shall be the
situs of any legal proceeding arising out of or relating to this Agreement. Each
party hereby waives any right it may have to assert the doctrine of forum non
conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section, and stipulates that the
state and federal courts located in Los Angeles, California shall have in
personam jurisdiction and venue over each of them for the purpose of litigating
any dispute, controversy, or proceeding arising out of or related to this
Agreement. Each party hereby authorizes and accepts service of process
sufficient for personal jurisdiction in any action against it as contemplated by
this Section by registered or certified mail, return receipt requested, postage
prepaid, to its address for the giving of notices as set forth in this
Agreement.

 

13.4         Waiver. Failure of any party to enforce a right under this
Agreement shall not act as a waiver of that right or the ability to assert that
right relative to the particular situation involved.

 

13.5         Enforceability. If any provision of this Agreement shall be found
by a court of competent jurisdiction to be void, invalid or unenforceable, the
same shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of the remainder
of this Agreement.

 

13.6         Modification. No change, modification, or addition or amendment to
this Agreement, or waiver of any term or condition of this Agreement, is valid
or enforceable unless in writing and signed and dated by the authorized officers
of the parties to this Agreement.

 

13.7         Entire Agreement. This Agreement and the Schedules hereto (which
are incorporated herein by this reference as if fully set forth herein)
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof, and replace and supersede as of the date hereof and
thereof any and all prior agreements and understandings, whether oral or
written, between the parties with respect to the subject matter of such
agreements.

 



25

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.8         Construction. This Agreement has been prepared, examined,
negotiated and revised by each party and their respective attorneys, and no
implication shall be drawn and no provision shall be construed against any party
to this Agreement by virtue of the purported identity of the drafter of this
Agreement or any portion thereof.

 

13.9         Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall constitute one and the same
instrument. This Agreement may be executed by facsimile or in .pdf format.

 

13.10         Attorneys’ Fees. In the event of any action at law or in equity
between the parties hereto to enforce any of the provisions hereof, the
unsuccessful party to such litigation shall pay to the successful party all
reasonable costs and expenses, including reasonable attorneys’ fees, incurred
therein by such successful party; and if such successful party shall recover a
judgment in any such action or proceeding, such reasonable costs, expenses and
attorneys’ fees may be included in and as part of such judgment.

 

13.11         Assignment; Successors.

 

(a)          Licensee may assign this Agreement to an Affiliate upon the prior
written consent of CSMC. Subject to Section 13.11(b), Licensee may assign this
Agreement without the consent of CSMC as part of a sale, regardless of whether
such a sale occurs through an asset sale, stock sale, merger or other
combination, or any other transfer of Licensee’s entire business, or that part
of Licensee’s business that exercises all rights granted under this Agreement.
Any other attempt to assign this Agreement by Licensee is null and void. In the
event of a bankruptcy, assignment is permitted only to a party that can provide
adequate assurance of future performance, including diligent development and
sales, of Licensed Products and Licensed Technology Products. Synthetic shall
have no right to assign this Agreement without the consent of CSMC other than as
part of a sale of Synthetic, regardless of whether such a sale occurs through an
asset sale, stock sale, merger or other combination, or any other transfer of
Synthetic’s entire business; provided, however, that the successor entity shall
have (a) a market capitalization greater than that of Synthetic at the time of
the sale and (b) the ability to assume Synthetic’s guarantee obligations under
Section 2.2 hereof; provided, further, that in the event that such sale occurs
prior to the payment of the first and/or second milestone payment required by
Section 4.6(e)(ii), then notwithstanding anything to the contrary set forth
herein, such milestone payments shall be payable either in cash or stock of the
successor entity in the amounts set forth in Section 4.6(e)(ii), at CSMC’s sole
discretion,.

 

(b)          Prior to any assignment, the following conditions must be met: (i)
Licensee or Synthetic, as the case may be, must give CSMC thirty (30) days prior
written notice of the assignment, including the new assignee’s contact
information, (ii) the new assignee must agree in writing to CSMC to be bound by
this Agreement, and (iii) CSMC must have received a $25,000.00 assignment fee.

 

(c)          Subject to the limitations on assignment herein, this Agreement
shall be binding upon and inure to the benefit of any successors in interest and
assigns of CSMC, Licensee and Synthetic. CSMC shall have the right to assign its
rights hereunder as part of any reorganization or bond financing.

 



26

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.12         Further Assurances. At any time and from time to time after the
Effective Date, each party shall do, execute, acknowledge and deliver, and cause
to be done, executed, acknowledged or delivered, all such further acts,
transfers, conveyances, assignments or assurances as may be reasonably required
to consummate the transactions contemplated by this Agreement.

 

13.13         Survival. The following sections shall survive any expiration or
earlier termination of this Agreement: 4.6(e), 6.3, 8, 9, 10, 12 and 13.

 

[signature page follows]

 

27

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 



  “LICENSEE”:       SYNTHETIC BIOMICS, INC., a nevada corporation         By:
/s/ Steve Kanzer   Name: Steve Kanzer   Title: CEO & President       Date:      
  SYNTHETIC BIOLOGICS, INC.,   a nevada corporation         By: /s/ Jeff Riley  
Name:

Jeff Riley

  Title: CEO       Date:  



 

  “CSMC”:      

Cedars-Sinai Medical Center, a

california nonprofit public benefit

corporation

        By: /s/ Shlomo Melmed, M.D.     Shlomo Melmed, M.D.     Senior Vice
President for Academic Affairs and Dean of the Medical Faculty         Date:    
        By: /s/ Richard Katzman     Richard Katzman     Vice President, Academic
Affairs         Date:  



 



28

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 



ACKNOWLEDGED AND AGREED:       “INVENTORS”:       /s/ Mark Pimentel, M.D.   Mark
Pimentel, M.D.       /s/ Christopher Chang, M.D.   Christopher Chang, M.D.      
/s/ Ruchi Mathur, M.D.   Ruchi Mathur, M.D.  

 

29

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule A

 

Patent Rights

 

Country Serial No

Filing 

Date

Patent

No

Title Status AUSTRIA 07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR
TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL
BACTERIAL OVERGROWTH GRANTED BELGIUM 07075358.7 8/11/2000 1811303 METHODS OF
DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY
SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED SWITZERLAND 00952739.1 8/11/2000
1200828 METHODS OF DIAGNOSING AND TREATING IRRITABLE BOWEL SYNDROME AND OTHER
DISORDERS GRANTED SWITZERLAND 07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING
OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL
INTESTINAL BACTERIAL OVERGROWTH GRANTED

  

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

CYPRUS 07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR TREATING IRRITABLE
BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL
OVERGROWTH GRANTED GERMANY 00952739.1 8/11/2000 60036871.8 METHODS OF DIAGNOSING
AND TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS GRANTED GERMANY
07075358.7 8/11/2000 60046160.2 METHODS OF DIAGNOSING OR TREATING IRRITABLE
BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL
OVERGROWTH GRANTED DENMARK 07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR
TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL
BACTERIAL OVERGROWTH GRANTED EUROPEAN PATENT OFFICE 00952739.1 8/11/2000 1200828
METHODS OF DIAGNOSING AND TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS
GRANTED EUROPEAN PATENT OFFICE 07075358.7 8/11/2000 1811303 METHODS OF
DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY
SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED EUROPEAN PATENT OFFICE 10177153.3
8/11/2000   METHODS OF DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER
DISORDERS FILED EUROPEAN PATENT OFFICE 10183223.6 8/11/2000   METHODS OF
DIAGNOSING AND TREATING CROHN'S DISEASE FILED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 





EUROPEAN PATENT OFFICE 10183213.7 8/11/2000  

METHODS OF TREATING BLOATING, ABDOMINAL PAIN AND DIARRHEA

 

 

FILED **** **** **** **** **** **** SPAIN 07075358.7 8/11/2000 1811303 METHODS
OF DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY
SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

FINLAND 07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR TREATING IRRITABLE
BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL
OVERGROWTH GRANTED **** **** **** **** **** **** FRANCE 07075358.7 8/11/2000
1811303 METHODS OF DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER
DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED UNITED KINGDOM
00952739.1 8/11/2000 1200828 METHODS OF DIAGNOSING AND TREATING IRRITABLE BOWEL
SYNDROME AND OTHER DISORDERS GRANTED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

UNITED KINGDOM 07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR TREATING
IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL
BACTERIAL OVERGROWTH GRANTED GREECE 07075358.7 8/11/2000 1811303 METHODS OF
DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY
SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED IRELAND 07075358.7 8/11/2000
1811303 METHODS OF DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER
DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED ITALY
07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR TREATING IRRITABLE BOWEL
SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL OVERGROWTH
GRANTED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

LUXEMBOURG 07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR TREATING
IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL
BACTERIAL OVERGROWTH GRANTED MONACO 07075358.7 8/11/2000 1811303 METHODS OF
DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY
SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED NETHERLANDS 07075358.7 8/11/2000
1811303 METHODS OF DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER
DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED PORTUGAL
07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR TREATING IRRITABLE BOWEL
SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL OVERGROWTH
GRANTED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

SWEDEN 07075358.7 8/11/2000 1811303 METHODS OF DIAGNOSING OR TREATING IRRITABLE
BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY SMALL INTESTINAL BACTERIAL
OVERGROWTH GRANTED UNITED STATES 09/374,142 8/11/1999 6,861,053 METHODS OF
DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS CAUSED BY
SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED UNITED STATES 10/107,240 3/26/2002
6,805,852 METHODS OF DIAGNOSING IRRITABLE BOWEL SYNDROME AND OTHER DISORDERS
CAUSED BY SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED UNITED STATES 10/915,193
8/10/2004 7,056,686 METHOD OF DIAGNOSING FIBROMYALGIA CAUSED BY SMALL INTESTINAL
BACTERIAL OVERGROWTH GRANTED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

UNITED STATES 11/838,631 8/14/2007 7,585,838 METHODS OF TREATING FIBROMYALGIA
CAUSED BY SMALL INTESTINAL BACTERIAL OVERGROWTH GRANTED UNITED STATES 13/073,169
3/28/2011 8,197,805 METHODS OF TREATING AUTOIMMUNE DISEASES CAUSED BY SMALL
INTESTINAL BACTERIAL OVERGROWTH GRANTED WIPO US2000/
22030 8/11/2000   METHODS OF DIAGNOSING OR TREATING IRRITABLE BOWEL SYNDROME AND
OTHER DISORDERS NAT'L PHASE FILED AUSTRALIA 2002256254 4/16/2002 2002256254
METHODS OF DIAGNOSING AND TREATING SMALL INTESTINAL BACTERIAL OVERGROWTH (SIBO)
AND SIBO-RELATED CONDITIONS GRANTED AUSTRALIA 2007201246 4/16/2002 2007201246
METHODS OF DIAGNOSING AND TREATING SMALL INTESTINAL BACTERIAL OVERGROWTH (SIBO)
AND SIBO-RELATED CONDITIONS GRANTED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

CANADA 2,444,548 4/16/2002   METHODS OF DIAGNOSING AND TREATING SMALL INTESTINAL
BACTERIAL OVERGROWTH (SIBO) AND SIBO-RELATED CONDITIONS FILED EUROPEAN PATENT
OFFICE 02725704.7 4/16/2002   METHODS OF DIAGNOSING AND TREATING SMALL
INTESTINAL BACTERIAL OVERGROWTH (SIBO) AND SIBO-RELATED CONDITIONS FILED
EUROPEAN PATENT OFFICE 10178066.6 4/16/2002   METHODS OF DETECTING SMALL
INTESTINAL BACTERIAL OVERGROWTH (SIBO) IN A HUMAN SUBJECT FILED EUROPEAN PATENT
OFFICE 10181342.6 4/16/2002   METHODS OF TREATING SMALL INTESTINAL BACTERIAL
OVERGROWTH (SIBO) AND SIBO-RELATED CONDITIONS FILED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

JAPAN 2002-582263 4/16/2002 4653936

METHODS OF DIAGNOSING AND TREATING SMALL INTESTINAL BACTERIAL OVERGROWTH (SIBO)
AND SIBO-RELATED CONDITIONS

 

GRANTED **** **** ****   **** **** UNITED STATES 09/837,797 4/17/2001 7,048,906
METHODS OF DIAGNOSING AND TREATING SMALL INTESTINAL BACTERIAL OVERGROWTH (SIBO)
AND SIBO-RELATED CONDITIONS GRANTED UNITED STATES 11/348,995 2/7/2006 7,736,622
METHODS OF DIAGNOSING SMALL INTESTINAL BACTERIAL OVERGROWTH (SIBO) AND
SIBO-RELATED CONDITIONS GRANTED

 

 

UNITED STATES 12/768,531 4/27/2010 8,110,177 METHODS OF DIAGNOSING AND TREATING
SMALL INTESTINAL BACTERIAL OVERGROWTH (SIBO) AND SIBO-RELATED CONDITIONS GRANTED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

UNITED STATES 13/315,671 12/9/2011 8,388,935 METHODS OF DIAGNOSING AND TREATING
SMALL INTESTINAL BACTERIAL OVERGROWTH (SIBO) AND SIBO-RELATED CONDITIONS GRANTED
UNITED STATES 13/755,515 1/31/2013   METHODS OF DIAGNOSING AND TREATING SMALL
INTESTINAL BACTERIAL OVERGROWTH (SIBO) AND SIBO-RELATED CONDITIONS FILED UNITED
STATES 14/025,531 9/12/2013   METHODS OF DIAGNOSING AND TREATING SMALL
INTESTINAL BACTERIAL OVERGROWTH (SIBO) AND SIBO-RELATED CONDITIONS FILED WIPO
US2002/
12034 4/16/2002   METHODS OF DIAGNOSING AND TREATING SMALL INTESTINAL BACTERIAL
OVERGROWTH (SIBO) AND SIBO-RELATED CONDITIONS NAT'L PHASE FILED

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

UNITED STATES 12/050,736 3/18/2008  

DIAGNOSIS OF CONSTIPATION BY ANALYSIS OF METHANE CONCENTRATION

 

 

FILED UNITED STATES **** ****   ****Unpublished FILED UNITED STATES **** ****  
****Unpublished FILED UNITED STATES       ANTI-METHANOGEN COMPOSITIONS AND USES
THEREOF  

 

and all divisions, continuations, continuations-in-part, reissues,
reexaminations, supplementary protection certificates and extensions thereof,
whether domestic or foreign, except as excluded under the definition of Patent
Rights.

 



 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule B

 

Technical Information

 

1.The following information or material in the Field of Use which is embodied in
the Patent Rights conceived or reduced to practice prior to the Effective Date
in the conduct of research performed at CSMC under the direction of the
Inventors:Hwang L, Low K, Khoshini R, Melmed G, Sahakian A, Makhani M, Pokkunuri
V, Pimentel M. Evaluating breath methane as a diagnostic test for constipation
predominant IBS. Dig Dis Sci2010;55:398-403.

 

2.Low K, Hwang L, Hua J, Zhu A, Morales W, Pimentel M. A combination of
rifaximin and neomcyin is most effective in treating IBS patients with methane
on lactulose breath test. J Clin Gastroenterol 2010 Sep;44(8):547-50.

 

3.Shah ED, Basseri RJ, Chong K, Pimentel M. Abnormal breath testing in IBS: A
meta-analysis. Dig Dis Sci 2010;55:2441-9.

 

4.Kunkel, D, Basseri RJ, Makhani MD, Chong K, Chang C, Pimentel M. Methane on
breath testing is associated with constipation: A systematic review and
meta-analysis. Dig Dis Sci 2011;56:1612-18.

 

5.Basseri RJ, Basseri B, Pimentel M, Chong K, Youdim A, Low K, Hwang L, Soffer
E, Chang C, Mathur R. Intestinal methane production in obese humans is
associated with higher body mass index. In press, Gastroenterol Hepatol,
2012;8:22-28

 

6.Kim G, Deepinder F, Morales W, Hwang L, Weitsman S, Chang C, Gunsalus
R, Pimentel M. Methanobrevibacter smithii is the predominant methanogen in
patients with constipation-predominant IBS and methane on breath. Dig Dis Sci
2012;57:3213-8.

 

7.Mathur R, Kim G, Morales W, Weitsman S, Barlow G, Chang C, Pimentel
M. Intestinal Methanobrevibacter smithii but not Total Bacteria is Related to
Diet-Induced Weight Gain in Rats. Obesity 2013;21:748-54.

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule C

 

Stock Issuance Agreement – Synthetic Biologics, Inc.

 

See attached

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule D

 

Stock Issuance Agreement – Licensee

 

 

See attached

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule E

 

Capitalization Table – Licensee

  



Synthetic Biomics, Inc. Capitalization Table (December 4, 2013)           Common
Stock, par value $0.0001         50,000,000 shares authorized,        
44,000,000 issued and outstanding  Number Shares   Percent        Synthetic
Biologics, Inc.   35,200,000    80.0%       Cedars-Sinai Medical Center 
 5,060,000    11.5%       Mark Pimentel, M.D.   3,740,000    8.5%         Total 
 44,000,000    100%



  

See attached

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

Schedule F

 

Milestones

  

1.Licensee shall use commercially reasonable efforts, alone or in conjunction
with third parties, to commercialize and sell at least one Licensed Product in
the Territory.

2.Licensee shall submit an Investigational New Drug application to the FDA for a
Licensed Product within two (2) years of the Effective Date.

3.Licensee shall have completed the first Phase I clinical trial for a Licensed
Product within three (3) years of the Effective Date.

4.Licensee shall have enrolled the first patient in the first Phase II clinical
trial for a Licensed Product within four (4) years of the Effective Date.

5.Licensee shall have completed the first Phase II clinical trial for the first
Licensed Product or the first Licensed Technology Product within six (6) years
of the Effective Date.

6.Licensee shall have enrolled the first patient in the first Phase III clinical
trial for a Licensed Product within eight (8) years of the Effective Date.

7.Licensee shall have completed the first Phase III clinical trial for the first
Licensed Product or the first Licensed Technology Product within ten (10) years
of the Effective Date.

8.The FDA shall have accepted Licensee’s New Drug Application within fourteen
(14) years of the Effective Date.

9.Licensee shall have obtained regulatory approval of the first Licensed Product
or the first Licensed Technology Product within fourteen (14) years of the
Effective Date.

10.The first commercial sale of the first Licensed Product or the first Licensed
Technology Product shall have occurred within fifteen (15) years of the
Effective Date.

 



 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 





 

 

Schedule G

 

CLINICAL TRIALS TO BE SPONSORED BY LICENSEE AND CONDUCTED AT CSMC

 

****

 

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule H

Royalty Reporting Form

 

Licensee name:

Reporting period:

Date of report:

Date of first commercial sale:

 

Royalty Report

Licensed
Product or
Licensed
Technology
Product
(list
products by
name) No. units
sold Invoiced
price per
unit Gross
sales Allowable
deductions
(attached
itemized
detail) Country of
sale/foreign
currency/
conversion
rate Net sales Product name             Product name             Product name  
          Total            

 

Total net sales $ Royalty rate   Royalty due $

 

Total royalty due: $___________________________

 

Non-Royalty Sublicense Revenue Report

Total Non-Royalty Sublicense Revenue received $ Date received   Applicable
percentage payable to CSMC   Total Non-Royalty Sublicense Revenue payable to
CSMC $

 

Report prepared by:

Title:

Date:

 

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.



 

Please send report to:



Cedars-Sinai Medical Center
8700 Beverly Boulevard
Los Angeles, California 90048-1865
Attention: Senior Vice President for Academic Affairs

with a copy to Senior Vice President for Legal Affairs & General Counsel

 

Please send electronic copy to CSTechTransfer@cshs.org.

 

 

